Case 1:21-cv-21985-BB Document 31 Entered on FLSD Docket 09/10/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                           Case No. 21-cv-21985-BLOOM/Otazo-Reyes

 CASANDRA PASTRANA, et al.,

        Plaintiffs,

 v.

 LEVEL UP FITNESS, LLC, et al.,

       Defendants.
 ____________________________/

                        ORDER SETTING ASIDE CLERK’S DEFAULT

        THIS CAUSE is before the Court upon a sua sponte review of the record. On May 27,

 2021, Plaintiffs Casandra Pastrana and Taylor Gartenmayer (“Plaintiffs”) initiated this action

 against Level Up Fitness LLC, Growth Fitness LLC (“Entity Defendants”), and Jeffrey Lessegue

 (collectively, “Defendants”). See generally ECF No. [1]. Service of the summonses and Complaint

 was executed on the Entity Defendants on June 11, 2021. ECF Nos. [10] & [11]. The Entity

 Defendants, however, failed to answer, or otherwise appear in this action. On July 15, 2021,

 Plaintiffs filed a Motion for Clerk’s Default against the Entity Defendants. ECF No. [15]. That

 same day, a Clerk’s Default was entered. ECF No. [16].

        Thereafter, on August 24, 2021, Plaintiffs filed a Verified Motion for Extension of Time

 to Effectuate Service of Process on Defendant Jeffrey Lessegue (“Defendant Lessegue”), ECF No.

 [23] (“Motion”). Specifically, Plaintiffs sought an extension of time to effectuate service of process

 on Defendant Lessegue pursuant to Fla. Stat. §§ 48.161, 48.181. See generally id. In light of

 Plaintiffs’ difficulties to personally serve Defendant Lessege, as well as their representations that

 Defendant Lessegue is evading service, see ECF Nos. [23-1] & [23-2], the Court found good cause
Case 1:21-cv-21985-BB Document 31 Entered on FLSD Docket 09/10/2021 Page 2 of 2

                                                      Case No. 21-cv-21985-BLOOM/Otazo-Reyes


 to extend the service deadline and to permit Plaintiffs to file an Amended Complaint to assert facts

 that bring Defendant Lessegue within the purview of the substituted service statute. See ECF No.

 [24] (“Order”). In the Order, the Court also cautioned Plaintiffs that upon filing the Amended

 Complaint, the Clerk’s Default, ECF No. [16], will be set aside. Id. at 5.

        Under Federal Rule of Civil Procedure 55(c), district courts have the discretion to sua

 sponte set aside an entry of default for good cause. See Anheuser Bush, Inc. v. Philpot, 317 F.3d

 1264, 1267 (11th Cir. 2003) (holding that a district court may sua sponte set aside default for good

 cause (citing Fed. R. Civ. P. 55(c)); Berger v. Gil, No. 14-CV-61294, 2016 WL 11706261, at *18

 (S.D. Fla. Sept. 13, 2016), report and recommendation adopted, No. 14-61294-CIV, 2017 WL

 11566357 (S.D. Fla. Mar. 29, 2017) (“[A] clerk’s default can be set aside sua sponte.”) (citations

 omitted). On August 30, 2021, Plaintiffs filed their First Amended Complaint, ECF No. [25],

 rendering the Clerk’s Default moot. As such, the Court finds good cause to vacate the Clerk’s

 Default.

        Accordingly, it is ORDERED AND ADJUDGED that the Clerk’s Default entered against

 Growth Fitness, LLC and Level Up Fitness, LLC, ECF No. [16], is VACATED.

              DONE AND ORDERED in Chambers at Miami, Florida, on September 10, 2021.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                                  2
